Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  January 7, 2014                                                                                     Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                      Stephen J. Markman
  147296(99)(100)                                                                                         Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano,
                                                                                                                     Justices
  WAYNE COUNTY EMPLOYEES
  RETIREMENT SYSTEM and WAYNE
  COUNTY RETIREMENT COMMISSION,
           Plaintiffs/Counter-
           Defendants-Appellees,
                                                                   SC: 147296
  v                                                                COA: 308096
                                                                   Wayne CC: 10-013013-AW
  CHARTER COUNTY OF WAYNE,
           Defendant/Counter-
           Plaintiff-Appellant,

  and

  WAYNE COUNTY BOARD OF
  COMMISSIONERS,
             Defendant-Appellant.
  _____________________________________/

         On order of the Chief Justice, the motions of plaintiffs/counter-defendants-
  appellees for immediate consideration and to extend the time to file their supplemental
  brief are GRANTED. The brief will be accepted as timely filed if filed on or before
  January 22, 2014.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                               January 7, 2014
                                                                              Clerk